Title: From Thomas Jefferson to Gibson & Jefferson, 13 July 1802
From: Jefferson, Thomas
To: Gibson & Jefferson


          
            Messrs. Gibson & Jefferson
            Washington July 13. 1802.
          
          Two days ago the Schooner Dolphin, Sprogell, sailed from hence having on board
          9. boxes marked T. Jefferson No. 1. to 9.
          1. Trunk. No. 10.
          a basket
          4. barrels T.I. No. 7. 12. 13. 14.
          one box
          12. barrels fish for myself
          3. barrels do. for Sam. Carr. with other articles in the same bill for him. as by the three bills of lading inclosed you will see. they are on arrival to be forwarded by water to Milton to the care of Watson & Higginbotham.
          Your favor of July 3. was recieved four days ago. I shall take immediate care to cover the balance therein stated as well as further expences which may occur without delay. I expect to leave this place for Monticello on the 21st. inst. Accept my best wishes & respects.
          
            Th: Jefferson
          
          
            P.S. I will thank you to forward to Monticello with the above articles 2. doz. bottles of Syrop of punch, if to be had.
          
        